                 Case 3:17-cv-00553-LRH-WGC Document 59 Filed 01/16/19 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


CENTER FOR BIOLOGICAL
DIVERSITY, et al.
                                                       JUDGMENT IN A CIVIL CASE
                             Plaintiffs,
         v.                                            Case Number: 3:17-CV-00533-LRH-WGC

U.S. BUREAU OF LAND
MANAGEMENT, et al.

                             Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that plaintiffs’ motion for summary judgment (ECF No. 45) is
DENIED; and, that BLM’s cross-motion for summary judgment (ECF No. 50) is GRANTED. Judgment is
hereby entered in favor of the defendants, the United States Bureau of Land Management, Ryan Zinke, and
Michael Nedd, and against plaintiffs the Center for Biological Diversity and the Sierra Club.


         Date: January 16, 2019                               DEBRA K. KEMPI
                                                             Clerk



                                                              /s/ D.R. Morgan
                                                             Deputy Clerk
